DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 08/13/2021 without traverse of Group I, claims 1-5 & 12 for further examination. Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2 & 7-8 were amended. Claim 6 was cancelled. Claim 12 is new.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/29/2018 is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 & 3 have been interpreted to cover “rotary element 2” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Pub. Specification: [0069]; fig 1-2). 
As regards to claim 5, the limitation “control unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has been interpreted to cover equivalent structures (no corresponding structure recited in specification) well known to one skilled in the art that achieve the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-5 & 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 8 recites “preferably” which renders the claim indefinite because it is unclear whether the limitations following the recitation are part of 
As regards to claim 2, line 3 recites “ideal” which is a relative term and renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “ideal” as any plane. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 2, lines 1 & 3 recite “the channel”, however claim 1 from which claim 2 depends recites “a plurality of channel”, thus it is unclear which channel of the plurality of channels is being referenced. For examination purposes, examiner is interpreting “the channel” as “each of the plurality of channels”. To correct this problem, amend lines 1 & 3 to recite “each of the plurality of channels”.
As regards to claim 3, line 1 recites “the nozzle”, however claim 1 from which claim 3 depends recites “a plurality of nozzles”, thus it is unclear which nozzle of the plurality of nozzles is being referenced. For examination purposes, examiner is interpreting “the nozzle” as “each of the plurality of nozzles”. To correct this problem, amend line 1 to recite “each of the plurality of nozzles”.
As regards to claim 3, line 2 recites “the channel”, however claim 1 from which claim 3 depends recites “a plurality of channel”, thus it is unclear which channel of the plurality of channels is being referenced. For examination purposes, examiner is 
As regards to claim 4, lines 2-3 recite “the nozzle”, however claim 1 from which claim 4 depends recites “a plurality of nozzles”, thus it is unclear which nozzle of the plurality of nozzles is being referenced. For examination purposes, examiner is interpreting “the nozzle” as “each of the plurality of nozzles”. To correct this problem, amend lines 2-3 to recite “each of the plurality of nozzles”.
As regards to claim 5, line 2 recites “the nozzle”, however claim 1 from which claim 5 depends recites “a plurality of nozzles”, thus it is unclear which nozzle of the plurality of nozzles is being referenced. For examination purposes, examiner is interpreting “the nozzle” as “each of the plurality of nozzles”. To correct this problem, amend line 2 to recite “each of the plurality of nozzles”.
As regards to claim 5, line 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, examiner is interpreting “for example” as any. To correct this problem, amend claim 5 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 12, line 2 recites the limitation “the center”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the center” as “a center”. To correct this problem, amend line 2 to recite “a center”.

Claims 2-5 & 12 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	As regards to claim 1, Yokoya discloses an apparatus for applying resin adhesive to a paper sheet (col 1, ln 9-col 2, ln 62; fig 1-16), comprising: 
an transfer roller 2 rotating about at least one axis of rotation (fig 1, 9, 10, 13) and having at least one outer side surface (fig 10), the transfer roller 2 being configured, by rolling the transfer roller 2 on the paper sheet W, to cause the application of the resin adhesive on the paper sheet W due to at least the rotation of the transfer roller 2 (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1), 
a plurality of nozzles 3 configured to dispense the resin adhesive towards the side surface (fig 10), the side surface (fig 10) being configured to transport the resin adhesive towards the paper sheet W during the rotation (fig 1, 9, 10) in such a way as to cause the subsequent application of the resin adhesive on the paper sheet W (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1), 
a plurality of grooves 1, the nozzles 3 being associated with respective ones of the grooves 1 and being configured to dispense the resin adhesive towards the respective grooves 1, wherein each of the grooves 1 is configured to receive the resin adhesive and to transport the resin adhesive towards the paper sheet W during the rotation (fig 1, 9, 10) in such a way as to cause the subsequent application of the resin adhesive on the paper sheet W, each of the grooves 1 being positioned on the side surface (fig 10) and being defined by at least one groove made on the side surface (fig 10) (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1).  

As regards to claim 3, Yokoya discloses an apparatus (col 1, ln 9-col 2, ln 62; fig 1-16), wherein each of the plurality of nozzles 3 is positioned above the transfer roller 2 in such a way as to introduce the resin adhesive into each of the plurality of grooves 1 by gravity (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1).  
As regards to claim 4, Yokoya discloses an apparatus (col 1, ln 9-col 2, ln 62; fig 1-16), comprising at least one hot melt applicator tank 10 for containing the resin adhesive, the hot melt applicator tank 10 being in fluid-dynamic communication with each of the plurality of nozzles 3 (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1).  
Regarding claim 5, the recitation “can be programmed using a control unit, the one or more parameters comprising for example one or more time intervals during which the adhesive is dispensed”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Yokoya since Yokoya meets all the structural elements of the claim and is capable of being programmed using a control unit, the one or more parameters comprising for example one or more time intervals during which the adhesive is dispensed, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Yokoya discloses an apparatus (col 1, ln 9-col 2, ln 62; fig 1-16), wherein one or more parameters for dispensing the resin adhesive from each of the plurality of nozzles 3 can be programmed using a controller 13, the one or more parameters comprising for example one or more time intervals during which the resin adhesive is dispensed (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1).  
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on 
As regards to claim 12, Yokoya discloses an apparatus (col 1, ln 9-col 2, ln 62; fig 1-16), wherein each of the nozzles 3 is configured to dispense the resin adhesive at a center of a transversal cross-section of the respective groove 1 and wherein each of the grooves 1 includes side edges shaped capable of guaranteeing uniformity of application of the resin adhesive (col 4, ln 1-col 5, ln 54; col 8, ln 31-col 9, ln 44; fig 1 & 9-13; clm 1).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717